 



EXHIBIT 10.32

     
(JOB SERVICE NORTH DAKOTA LOGO) [c10070c1007001.gif]
  NEW JOBS LOAN AGREEMENT
JSND /WORKFORCE SOLUTIONS
SFN 58217(02-06)

                          ADMINISTRATOR       COMPANY Job Service North Dakota  
    Red Trail Energy, LLC
 
                        1000 East Divide Ave / P.O. Box 5507   3682 Highway 8
South
 
                       
Bismarck
  North Dakota   58506-5507   Richardton   ND     58652  

Project Number ND-018-06
This North Dakota New Jobs Training Agreement (the Agreement) is made and
entered into as of September 11, 2006, (the Effective Date) between Job Service
North Dakota, an agency of the state of North Dakota, (the Administrator)
located at 1000 East Divide Avenue, P.O. Box 5507, Bismarck, North Dakota, and
Red Trail Energy LLC, a ND corporation (the Employer).

A.   Pursuant to Chapter 52-02.1 of the North Dakota Century Code, (the Act) the
Administrator has determined to enter into this Agreement with the Employer for
the purpose of establishing a Project (the Project) (as defined in the Act),
whereby the Employer will hire, educate, and train approximately 33 employees
(the New Employees) to perform manufacturing of fuel at its Richardton, ND
location.

B.   The Administrator and the Employer are parties to a Preliminary North
Dakota New Jobs Training Agreement dated September 11, 2006, (the Preliminary
Agreement).

C.   First National Bank (the Lender) located at 1620 Dodge Street, Omaha NE,
68197, has notified the Administrator that the Employer has qualified for a loan
(the Loan) to fund training (the Training) identified in the Project to be
provided to Employees filling new job positions created under this Agreement.

Now, therefore, in consideration of the premises and mutual representations and
agreements hereinafter contained and intending to be legally bound hereby, the
parties agree as follows:
ARTICLE 1
Representations, Warranties, and Covenants

1.1   Representations. Warranties, and Covenants of the Administrator. The
Administrator represents, warrants, and covenants that:

  a.   The Administrator is a state agency duly organized and validly existing
under the laws of the state of North Dakota (the State).





--------------------------------------------------------------------------------



 



  b.   The Administrator has all requisite power, authority, and legal right to
execute, deliver, and perform this Agreement.     c.   This Agreement has been
duly executed and delivered on behalf of the Administrator.     d.   Upon the
execution of this Agreement, the Administrator shall notify the State Tax
Commissioner, pursuant to Section 52-02.1-02 of the Act, of the existence of
this Agreement and the identity of the Employer by providing the State Tax
Commissioner with a copy of the executed Agreement.

1.2   Representations, Warranties, and Covenants of the Employer. The Employer
represents, warrants, and covenants that:

  a.   The Employer is a corporation duly organized and validly existing under
the laws of the State of North Dakota and is qualified to do business in the
State of North Dakota.     b.   The Employer has all requisite powers,
authority, and legal right to execute, deliver, and perform this Agreement.    
c.   The execution, delivery, and performance of this Agreement by the Employer
has been duly authorized by all necessary corporate action.     d.   This
Agreement has been duly executed and delivered on behalf of the Employer by its
duly authorized representatives.     e.   The execution, delivery, and
performance of this Agreement by the Employer does not violate or conflict with:
(i) any existing law, ordinance, or governmental rule or regulation to which the
Employer is subject, (ii) any provision of the Employer’s charter or bylaws, or
(iii) any term, condition, or provision of any indenture, agreement, mortgage,
or lease, or any other restriction, obligation, or instrument to which the
employer is a party or by which it is bound except for any such violation or
conflict that would not have a material adverse affect on the business of the
employer.     f.   The base employment level (as defined in the Act) of the
Employer in the State in connection with the Project as of the Effective Date
was 6 full-time jobs.     g.   Subject to Section 2.10 below, the total number
of new job positions filled or to be filled by the Employer during the Project
(the New Positions) is set forth on Exhibit A, all of which positions are being
created in connection with the expansion of the Employer’s business operations
in the state, which are located at 3682 Highway 8 S, Richardton, ND 58652.    
h.   None of the individuals filling new job positions created under this
agreement had commenced work as full-time employees in those new job positions
as of the Effective Date.     i.   Until the Loan has been paid in full, the
Employer shall pay the New Employees being employed in new job positions covered
under this Agreement an annual rate not less than $7.50 per hour plus benefits
within the first 12 months of employment in a new job position covered under
this Agreement.

2



--------------------------------------------------------------------------------



 



ARTICLE 2
Project, Program Service, Program Costs, Loan Repayment

2.1   Project Duration. The commencement date of the Project is the Effective
Date, and the completion date of the Project is September 11, 2016.

2.2   Program Services. The Project program service covered under this Agreement
shall consist of on-the-job training and classroom training activities provided
by or for the Employer for the purpose of educating and training the New
Employees. The Training shall consist of:

On-the-job / classroom training as set forth in Exhibit A.

2.3   Program Costs. The program costs (as defined in the Act) anticipated to be
incurred by the Employer in connection with the Project, including the deferred
costs to be paid pursuant to the Loan, are identified in Exhibits A and B. The
Employer agrees to pay, or cause to be paid, such program costs as follows:

  a.   The actual costs incurred or to be incurred in connection with providing
the Training pursuant to Section 2.2 above shall be paid directly by the
Employer.     b.   An amount of $8,491.00 shall be paid to the Administrator
from the proceeds of the Loan in full payment for all of the Administrator’s
costs incurred or to be incurred by the Administrator in connection with the
Project. This Administration Fee is five percent of the total State income tax
withholding allowable for this project.     b.   The state income tax
withholding on wages paid by the Employer for each New Employee under this
Agreement shall be paid by the Employer to the State Tax Commissioner in
accordance with applicable law, which payments shall permit the repayment of the
Loan through the new jobs credit from income tax withholding (as defined in the
Act) pursuant to Section 52-02.1-03 of the Act. If the amount of such income tax
withholding is insufficient to pay in full any installment due and payable under
the note evidencing the loan (the Note), or any installment due and payable
under the Note shall not have been made timely in accordance with
Section 52-02.1-03 of the Act, the Note, and Section 2.8 below, the Lender shall
so notify the Employer in writing (any such notice, an Insufficiency Notice),
within ten business days after the receipt by the Employer of a duly issued
Insufficiency Notice, the Employer shall pay or cause to be paid to the Lender
the amount of such insufficiency, which payment if made within such ten business
day period, shall be deemed timely made and shall not constitute a default under
the Note.

1.3   Maximum Deferral of Program Cost Payments. The deferral of program cost
payments through the new jobs credit from withholding (as defined in the Act)
shall not exceed ten years from the Effective Date, provided that payments in
respect of any such credits accrued prior to the tenth anniversary of the
Effective Date may be made thereafter to pay any amounts due and owing under the
Note.

1.3   Maximum On-the-Job Training Costs. The on-the-job training costs for the
Project shall not exceed 50 percent of the gross wages paid by the Employer to
the New Employees in the first full calendar year after the Effective Date.

2.4   The Maximum New Jobs Credit From Withholding. The maximum new jobs credit
from withholding (as defined in the Act) allowed for the Project shall be
$169,813.00.

2.7   Assessment of Project. The Administrator shall have the right to monitor
the Training under this Agreement at reasonable times and intervals upon prior
written notice to the Employer.

3



--------------------------------------------------------------------------------



 



2.8   Procedures for Loan Repayment: New Jobs Credit From Withholding. Pursuant
to Section 52-02.1-03 of the Act, until the Loan shall have been repaid in full,
the Loan shall be repaid by receipt of the new jobs credit from withholding,
subject to the obligations of the Employer to make payments pursuant to any duly
issued insufficiency Notice as set forth in Section 2.3(c) above.

2.9   Additional Tax Information.

The Employer has executed and delivered to the Administrator an Authorization To
Disclose Tax Information and Designation of Representative, Form 500,
authorizing the State Tax Commissioner to release to the Administrator and the
State Treasurer information regarding the Employer’s delinquency or Failure to
pay any income tax withholding required to be paid by the state.

  b.   The Employer shall provide such other information as the State Tax
Commissioner may require by law.

2.10   Right to Renegotiate Regarding Fewer New Employees. If the Employer, for
any reason whatsoever anticipates that fewer than 33 New Employees shall have
been hired by September 11, 2008, the Employer shall so notify the Administrator
in writing (any such notice, a Renegotiation Notice), specifying the number of
New Employees that shall be hired by September 11, 2008. Within ten days after
receipt of a Renegotiation Notice, the Administrator shall reasonably determine,
in accordance with the provisions of this Section 2.9, the reduced maximum
amount of the new jobs credit from withholding that will be allowed for the
Project (the Reduced Maximum), and shall so notify the Employer in writing (any
such notice, a Renegotiation Response). The Reduced Maximum shall be calculated,
based upon the reduced number of New Employees set forth in the Renegotiation
Notice, pursuant to the procedures set forth in Exhibit A that the Administrator
used to calculate the maximum set forth in Section 2.6 above. An amendment to
the terms of this Agreement shall be affected pursuant to this Section 2.10 as
follows:

  a.   If, within ten days after receipt of a Renegotiation Response, the
Employer accepts the terms or does not respond, this agreement shall thereupon
be deemed to be amended so that the number of New Employees to be hired by
September 11, 2008, shall be the number set forth in the Renegotiation Notice,
and the reduced maximum amount of the new jobs credit from withholding that will
be allowed for the Project will be as set forth in the Renegotiation Response.  
  b.   If, within ten days after receipt of a Renegotiation Response, the
Employer objects to the terms, the Administrator and the Employer shall use
their best efforts to avoid a termination of this agreement and to enter into an
amendment to this Agreement that, in light of the changed circumstances, will
result in each party realizing, as nearly as possible, the anticipated benefits
of this Agreement.

Upon any amendment to this Agreement being affected pursuant to this
Section 2.10, the Administrator shall so notify the State Tax Commissioner and
State Treasurer in writing.

4



--------------------------------------------------------------------------------



 



2.11   Right to Renegotiate Regarding Additional New Employees. If the Employer,
for any reason whatsoever, anticipates that more than 33 New Employees shall
have been hired by September 11, 2008 the Employer shall so notify the
Administrator in writing (any such notice, a Renegotiation Notice), specifying
the number of New Employees that shall be hired by September 11, 2008.      
Within ten days after receipt of a Renegotiation Notice, the Administrator shall
reasonably determine, in accordance with the provisions of this Section 2.9, the
increased maximum amount of the new jobs credit from withholding that will be
allowed for the Project (the Increased Maximum), and shall so notify the
Employer in writing (any such notice, a Renegotiation Response). The Increased
Maximum shall be calculated, based upon the additional number of New Employees
set forth in the Renegotiation Notice, pursuant to the procedures set forth in
Exhibit A that the Administrator used to calculate the maximum set forth in
Section 2.6 above. An amendment to the terms of this Agreement shall be affected
pursuant to this Section 2.11 as follows:

  a.   If within ten days after receipt of a Renegotiation Response, the
Employer accepts the terms, or does not respond, this agreement shall thereupon
be deemed to be amended so that the number of New Employees to be hired by
September 11, 2008, shall be the number set forth in the Renegotiation Notice
and the increased maximum amount of the new jobs credit from withholding that
will be allowed for the Project will be as set forth in the Renegotiation
Response.     a.   If within ten days after receipt of a Renegotiation Response,
the Employer objects to the terms, the Administrator and the Employer shall use
their best collaborative efforts to avoid a termination of this agreement and to
enter into an amendment to this Agreement that, in light of the changed
circumstances, will result in each party realizing, as nearly as possible, the
anticipated benefits of this Agreement.

Upon any amendment to this Agreement being affected pursuant to this
Section 2.11, the Administrator shall so notify the State Tax Commissioner and
State Treasurer in writing.
ARTICLE 3
Term and Termination

2.0   Term. This Agreement shall become effective as of the Effective Date and
shall continue in affect until all payments shall have been made pursuant to
Sections 2.3 (c) and 2.4 above, or such earlier date as the Loan shall have been
repaid in full, unless earlier terminated pursuant to this Article III.

3.2   Termination by the Administrator. This Agreement may be terminated by the
Administrator in accordance with the provisions of this Section 3.2 if any of
the following events, shall occur as a result of any cause other than force
majeure (as described in Section 3.3 below):

  a.   The Employer fails to hire 33 New Employees by September 11, 2008, except
in accordance with Section 2.10 above.

5



--------------------------------------------------------------------------------



 



  b.   The Employer fails in any material respect to provide the Training to the
New Employees in accordance with this Agreement.     c.   Prior to the
completion date of the Project, the Employer ceases or announces the cessation
of the Project in the State, unless the Project is transferred to another
facility in the State and the Administrator receives reasonable assurances that
all amounts then payable under the Note will be paid when due.     d.   The
Employer makes any material representation, warranty, or statement in this
Agreement, or any other document required to be provided to the Administrator
pursuant to this Agreement, which, in light of the circumstances in which such
representation, warranty, or statement was made, was false or misleading in any
material respect, and is not subsequently corrected by the Employer.     e.  
The Employer fails to pay, or cause to be paid when due, the amount required to
be paid to the Administrator pursuant to Section 2.3(b) above.     f.   The
Employer files in any court or agency, pursuant to any statute or regulation of
any state or the United States, a petition in bankruptcy or insolvency or for
reorganization or for the appointment of a receiver or trustee of its assets;
the Employer is served with an involuntary petition against it, filed in any
insolvency proceeding, and such petition shall not be dismissed within 90 days
after the filing; or the Employer proposes or is a party to any dissolution or
liquidation or makes an assignment for the benefit of its creditors.     g.  
The Employer fails to file any tax return or report required to be filed by the
State or to pay when due any taxes which have become due and payable to the
State, except such as are being contested in good faith and by proper
proceedings. Prior to affecting a termination pursuant to this Section 3.2, the
Administrator shall so notify the Employer in writing (any such notice, a
Termination Notice), setting forth the reasons. Commencing upon receipt of a
Termination Notice, the Administrator and the Employer shall have a period of
30 days in which to reconcile the issues relating to the event, giving rise to
the Termination Notice. If, at the end of the 30-day period, the Administrator
shall reasonably determine that such reconciliation has not been, or cannot be
achieved, the Administrator may affect the termination of this Agreement by
delivery of a final written notice (the Final Termination Notice) to the
Employer, the Lender, the State Tax Commissioner, and the State Treasurer. The
Final Termination Notice shall provide for the suspension of the repayment of
the Loan through the new jobs credit from income tax withholding pursuant to
Section 52-02.1-03 of the Act.

3.3   Force Majeure. No failure by the Employer to perform any of its
obligations in connection with this Agreement (other than the failure to make
required payments) shall give rise to a right of termination by the
Administrator pursuant to Section 3.2 above, or subject the Employer to any
liability if such failure results from any cause beyond the reasonable control
of the Employer, including without limitation: acts of God; fire; explosion;
flood; drought; war; riot; sabotage; embargo: strikes or other labor disputes;
failure of suppliers to deliver on schedule: materials, equipment, or machinery;
interruption of or delay in transportation; a national health emergency; or
compliance with any order or regulation of any government entity.



6



--------------------------------------------------------------------------------



 



3.4 Termination by the Employer. This Agreement may be terminated by the
Employer in accordance with the provisions of this Section 3.4 if the Loan is
not repaid through the new jobs credit from income tax withholding as provided
in this Agreement and none of the events specified in Section 3.2 above shall
have occurred and be continuing. The Employer may affect such termination by so
notifying the Administrator in writing setting forth the reasons therefore.
ARTICLE 4
General Provisions

4.1   Compliance With Laws and Rules. The Employer and the Administrator shall
each comply with the requirements of the Act and the rules promulgated, and with
all other applicable state laws, orders, policies, and regulations. The
Administrator shall provide notice to the Employer of any amendments to the Act,
and within 30 days after receipt of any such notice, the Employer shall comply
with the amendments set forth therein or provide notice to the Administrator of
the Employer’s inability to comply with such amendments.

4.2   Entire Agreement: Amendment. This Agreement contains the entire
understanding of the parties with respect to the subject matter and supersedes
all previous verbal and written agreements with respect to such subject matter.
Except as otherwise provided in Section 2.10 above, this Agreement may be
amended only by a written agreement signed by an officer or other authorized
representative of the party against whom enforcement of the amendment is sought.

4.3   Assignment: Successors and Assigns. The Employer may not assign this
Agreement or any of its rights or obligations hereunder except to a wholly owned
subsidiary of the Employer or a successor to all or substantially all of the
Employer’s business, or otherwise with the written consent of the Administrator.
This Agreement shall be binding upon and inure to the benefit of the successors
and assigns of the parties.

4.4   No Agency. It is understood that the Employer shall have the status of an
independent contractor under this Agreement and that nothing in this Agreement
shall be construed as authorization for either party to act as an agent for the
other party.

4.5   Notices. All notices or other communications required under this agreement
shall be in writing and deemed duly given upon receipt if delivered in person or
by registered or certified mail, postage prepaid, return receipt requested, or
by any recognized overnight delivery service, addressed as follows:

7



--------------------------------------------------------------------------------



 



     
If to the Employer, to:
  Red Trail Energy, LLC
 
  Attention Mick Miller
 
  3682 Highway 8 South
 
  Richardton, ND 58562
 
   
If to the Administrator, to:
   
 
  Job Service North Dakota
 
  Attention Executive Director
 
  1000 East Divide Avenue
 
  P.O. Box 5507
 
  Bismarck, North Dakota 58506-5507
 
   
If to the Lender, to:
   
 
  First National Bank
 
  Chris Reiner / Andrew Wong
 
  1620 Dodge St
 
  Omaha, NE 68197
 
   
If to the State Treasurer, to:
   
 
  North Dakota State Treasurer
 
  State Capitol
 
  600 East Boulevard Avenue
 
  Bismarck, North Dakota 58505
 
   
If to the State Tax Commissioner, to:
   
 
  North Dakota State Tax Commissioner
 
  State Capitol
 
  600 East Boulevard Avenue
 
  Bismarck, North Dakota 58505

8



--------------------------------------------------------------------------------



 



4.6   References to Sections and Exhibits. All references in this Agreement to a
section or exhibit shall be deemed to refer to a section or exhibit to this
Agreement unless the context requires otherwise.   4.7   Terms Defined in the
Act. All terms used in this Agreement and defined in the Act shall be deemed to
be used in this Agreement as defined in the Act unless the context requires
otherwise.   4.8   Counterparts. This Agreement shall become binding when any
one or more counterparts, individually or taken together , has been executed on
behalf of both of the parties.   4.9   Equal Opportunity. No individual shall be
excluded from participation in, denied the benefits of, subject to
discrimination under, or denied employment in the administration or in
connection with the Project because of race , color , disability , or political
affiliation or belief. The Employer will take affirmative action to ensure that
applicants for the New Positions are employed , and that employees are treated
during their employment by the Employer without regard to their race , color ,
religion , national origin , handicap , age, sex, political affiliation or
belief, or citizenship.   4.10   Governing Law. The validity, performance,
construction , and affect of this Agreement will be governed by the laws of the
state of North Dakota without giving affect to the principles of conflicts of
law.

IN WITNESS WHEREOF, the Administrator and the Employer each have caused this
Agreement to be executed on its behalf by a duly authorized officer as of the
Effective Date.

       
Job Service North Dakota
  Red Trail Energy, LLC  
 
     
Signature
  Signature  
 
     
/s/ Maren Daley
  /s/ Mick Miller  
Maren Daley
  Mick Miller  
 
     
Executive Director
  President & CEO  
 
     
Date 9/21/06
  Date 9-21-06  

9



--------------------------------------------------------------------------------



 



Exhibits to be Attached
Exhibit A
          Training Proposal
          Table of Contents
Introduction
Staffing Projection and Withholding Credits
Training Plan
Exhibit B
          Budget Summary

10



--------------------------------------------------------------------------------



 



Exhibit A
TRAINING PROPOSAL
Red Trail Energy, LLC, the Employer

11



--------------------------------------------------------------------------------



 



Table of Contents
Exhibit A
Introduction
Withholding Credit Projection and Position Creation Schedule
Training Plan
Exhibit B
Budget Summary

12



--------------------------------------------------------------------------------



 



Introduction

Need:   To provide training to new employees of Red Trail Energy, LLC hired as a
result of new job expansion in Richardton, North Dakota.

Objective:   To train a new work force of approximately 33 employees in North
Dakota.

Strategies:   Red Trail Energy, LLC will utilize supervised classroom
instruction and on-the-job training.

13



--------------------------------------------------------------------------------



 



Red Trail Energy, LLC
New Jobs Creation Training Agreement
State Income Tax Withholding Credit
Projection and New Job Position Schedule

                                                              Position Average  
        Total Project State                     Annual State   Position Average
State   Income Tax Position       New Job Position   Income Tax   Income Tax
Withholding for   Withholding Credit Number   New Job Position Title   Annual
Wage   Withholding   Project Period   Available   001-001    
Lab Manager
  $ 60,000.00     $ 1,134.00     $ 11,340.00     $ 11,340.00     002-002    
Main Manager
  $ 65,000.00     $ 1,326.03     $ 13,260.00     $ 13,260.00     003-003    
Operations Supervisor
  $ 55,000.00     $ 968.03     $ 9,680.00     $ 9,680.00     004-004    
Scale Operator
  $ 45,000.00     $ 679.50     $ 6,795.00     $ 6,795.00     005-005    
Lead Maintenance Tech
  $ 45,760.00     $ 695. 55     $ 6,955.52     $ 6,955.52     006-009    
Lead Operators
  $ 45,760.00     $ 695.55     $ 6,955.52     $ 27,822.08     010-021    
Operators
  $ 35,360.00     $ 452.61     $ 4,526.08     $ 54,312.90     022-023    
Utility Operators
  $ 27,040.00     $ 267.70     $ 2,676.96     $ 5,353.92     024-026    
Load out Operators
  $ 24,960.00     $ 224.64     $ 2,246.40     $ 6,739.20     027-030    
Maint Techs
  $ 35,360.00     $ 452.61     $ 4,526.08     $ 18,104.32     031-031    
Purchasing Agent
  $ 35.360.00     $ 452.61     $ 4,526.08     $ 4,526.08     032-032    
Lab Tech
  $ 24.960.00     $ 224.64     $ 2,246.40     $ 2,246.40     033-033    
Office Assistant
  $ 27,040.00     $ 267.70     $ 2,676.96     $ 2,676.96   TOTAL  
 
                          $ 169,812.44  

14



--------------------------------------------------------------------------------



 



TRAINING PLAN

                                                                Project Payment
Schedule         Facility/   Length of   Start   End   Number   Position      
Occupation   Type of Training   Course   Course   Date   Date   Trained  
Average   Total
 
      Red Trail                          
Lab Manager
  OJT/Classroom   Energy, LLC   16 wks.   9/11/06   9/11/08   1   $11,340.00   $
11,340.00
 
      Red Trail                          
Main Manager
  OJT/Classroom   Energy, LLC   16 wks.   9/11/06   9/11/08   1   $13,260.00   $
13,260.00

    Red Trail                          
Operations Supervisor
  OJT/Classroom   Energy, LLC   16 wks.   9/11/06   9/11/08   1   $9,680.00   $
9,680.00
 
      Red Trail                          
Scale Operator
  OJT/Classroom   Energy, LLC   16 wks.   9/11/06   9/11/08   1   $6,795.00   $
6,795.00

    Red Trail                          
Lead Maintenance Tech
  OJT/Classroom   Energy, LLC   16 wks.   9/11/06   9/11/08   1   $6,955.52   $
6,955.52
 
      Red Trail                          
Lead Operators
  OJT/Classroom   Energy, LLC   16 wks.   9/11/06   9/11/08   4   $6,955.52   $
27,822.08
 
      Red Trail                          
Operators
  OJT/Classroom   Energy, LLC   16 wks.   9/11/06   9/11/08   12   $4,526.08   $
54,312.96
 
      Red Trail                          
Utility Operators
  OJT/Classroom   Energy, LLC   16 wks.   9/11/06   9/11/08   2   $2,676.96   $
5,353.92
 
      Red Trail                          
Load Out Operators
  OJT/Classroom   Energy, LLC   16 wks.   9/11/06   9/11/08   3   $2,246.40   $
6,739.20
 
      Red Trail                          
Maint Techs
  OJT/Classroom   Energy, LLC   16 wks.   9/11/06   9/11/08   4   $4,526.08   $
18,104.32
 
      Red Trail                          
Purchasing Agent
  OJT/Classroom   Energy, LLC   16 wks.   9/11/06   9/11/08   1   $4,526.08   $
4,526.08
 
      Red Trail                          
Lab Tech
  OJT/Classroom   Energy, LLC   16 wks.   9/11/06   9/11/08   1   $2,246.40   $
2,246.40
 
      Red Trail                          
Office Assistant
  OJT/Classroom   Energy, LLC   16 wks.   9/11/06   9/11/08   1   $2,676.96   $
2,676.96

15



--------------------------------------------------------------------------------



 



Exhibit B
Budget Summary
The source of training funds is from Self-Financing to be repaid from the North
Dakota New Jobs State Income Tax Withholding Credit.
The training fund dollars will be allocated in the following areas:

         
Administration Fee
  $ 8,491.00  
Total Allowable Withholding
  $ 169,813.00  

Job Service North Dakota is an equal opportunity employer / program provider.
Auxiliary aids and services are available upon request to individuals with
disabilities.

 



--------------------------------------------------------------------------------



 



     
(JOB SERVICE NORTH DAKOTA LOGO) [c10070c1007001.gif]
  TRAINING PARTICIPANTS
JSND / WORKFORCE SOLUTIONS
SFN 54255(R. 2-06)

Name of Company
Training Program
Contract Number

                                                                  Employee Last
Name/First Name                                   Social Security     Hourly
Wage     Type of     Training Date   (Alphabetical Order)   Street Address    
City     State     Zip Code     Number     at Training     Training    
Completion                                                                      
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                               

 